Title: Thomas J. Stuart to Thomas Jefferson, 26 October 1819
From: Stuart, Thomas Jefferson
To: Jefferson, Thomas


					
						Dear Sir
						
							Staunton
							October 26th 1819.
						
					
					In compliance with your request I on last Tuesday visited the Marble quarry in this County. It lies near the Lexington road about Eighteen miles from this place. From a slight excavation which has been made I saw a rock of Marble perfectly white from which a block could be taken more than two feet cube. The Quarry lies near the top of a very steep hill about two feet from the surface of the Earth and could be opened for a more accurate inspection at a very trifling expence. I think the specimen I saw would Justify the hope that Blocks of the size required at the university can be procured. My Father desires to be affectionately remembered to you. Accept sir assurances of respect and esteem from.
					
						your Obt Servant
						
							Thomas J Stuart.
						
					
				